Title: Thomas Jefferson to Robert Patterson, 18 October 1818
From: Jefferson, Thomas
To: Patterson, Robert


          
            Dear Sir
            Monticello
Oct. 18. 18.
          
          I have long had a disabled telescope which cannot be repaired nearer than Philadelphia, and I have never till now had an opportunity of forwarding it safely to that place; nor do I know who is the best hand there at repairing. the bearer mr Trist, on his way to Westpoint, and going in the stage, is so kind as to take charge of it and to deliver it to you; and the favor I must ask of you is to put it into the hands of the best workman with instruction as soon as repaired to let me know by mail the cost. I will then remit  it to him and advise him how to forward the instrument to me. indeed if, with the instrument, you will be so good as to put this letter into his hand, it will be his sufficient instruction and save you all further trouble; for which I must  find my apology in your friendship and my necessity. I salute you with constant and affectionate respect.
          
            Th: Jefferson
          
        